UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 17, 2008 HARLEYSVILLE NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 0-15237 23-2210237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 483 Main Street, Harleysville, PA 19438 (Address of principal executive offices) (Zip Code) 215-256-8851 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) -1- CURRENT REPORT ON FORM8-K Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements with Certain Officers. On January 17, 2008, the Registrant’s Board of Directors appointed Michael L. Browne to the Board of Directors effective following the 2008 Annual Meeting of Shareholders.It is not known at this time on which committees Mr. Browne will serve. -2- ITEM 9.01 Financial Statements and Exhibits (a) Financial Statements and Exhibits None. (b) Pro Forma Financial Information None. (c) Shell Company Transactions. Not applicable. (d) Exhibits. None. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form8-K to be signed on its behalf by the undersigned, thereunto duly authorized. HARLEYSVILLE NATIONAL CORPORATION (Registrant) Dated: January 24, 2008 /s/ George S. Rapp George S. Rapp Executive Vice President, and Chief Financial Officer -4-
